DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 14, 2022.
Currently, claims 1, 6-11, and 13-16 are pending in the instant application, and 13-16 are withdrawn as being drawn to nonelected inventions. Accordingly, claims 1 and 6-11 are under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC §103
Claims 1 and 6-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Thorens in view of Prakash, Lawrence et al., and Li for the reasons as set forth in the Office action mailed on September 13, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Thorens’ cell does not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Prakash teaches a mechanism in pancreatic beta-cells thus there is no expectation that the mechanism “is applicable to or works in non-pancreatic cells.” Applicant thus argues that there is no reasonable expectation of success. In response, it is noted that the rejected claims do not require that the recombinant cell should be any specific type of cell, let alone a non-pancreatic cell. Further, the instant claims do not even expressly exclude pancreatic cells. Hence, applicant’s arguments are found irrelevant and unpersuasive.
Applicant argues that Lawrence also teaches a mechanism in pancreatic like-cells. As explained above, the instantly rejected claims do not exclude pancreatic cells. Hence, applicant’s argument pertaining to the type of cells is not found persuasive.
Applicant argues that Lawrence teaches away from the claimed subject matter because Lawrence teaches that both glucose and GLP-1 are used to synergistically activate NFAT sites, whereas the instant application “shows that the sensing of glucose alone provides for a sensitive, safe and robust system to treat patients suffering from type 1 diabetes.” In response, it is noted that the instant claims are directed to a recombinant cell, not a method “to treat patients suffering from type 1 diabetes”. As such, what is allegedly shown in the instant application does not support applicant’s claimed subject matter. In addition, applicant did not specifically point out passages in Lawrence that expressly and clearly discourage or criticize the instantly claimed recombinant cell such that the claimed cell would not work. Hence, there is no factual basis that Lawrence teaches away from the claimed recombinant cell.
Syntex (US) LLC v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005). 
“Whether the prior art teaches away from the claimed invention is a question of fact.” Spectralytics, Inc. v. Cordis Corp. 649 F.3d 1336, 1346, 99 USPQ2d 1012 (Fed. Cir. 2011).
Accordingly, applicant’s argument that Lawrence provides a “teaching away from the present invention” is not found persuasive. 
	In view of the foregoing, this rejection is maintained.

Claims 1 and 6-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Burcelin et al. in view of Prakash and Lawrence et al. for the reasons as set forth in the Office action mailed on September 13, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the rejection is based on impermissible hindsight from the specification. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument that nothing in Burcelin teaches the claimed structure having a calcium responsive promoter-linked GLP-1 and an additional nucleic acid encoding a voltage-gated calcium channel is not sufficient to rebut the obviousness rationale established on the combined teachings of Thorens, Paraksh, and Lawrence. Note that this rejection is not solely In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Prakash does not teach a cell comprising a recombinant therapeutic protein. Again, applicant cannot attack a single reference to show nonobviousness as explained above. 
Applicant argues that there is no reasonable expectation of success “in other types of cells” because both Prakash and Lawrence teach pancreatic cell-limited activation mechanism. In response, it is noted that the rejected claims do not require that the recombinant cell should be any specific type of cell, let alone a non-pancreatic cell. Further, the instant claims do not even expressly exclude pancreatic cells. As such, the teachings of Prakash and Lawrence pertaining to pancreatic -cells are not sufficient grounds to support applicant’s alleged lack of reasonable expectation of success. 
In view of the foregoing, this rejection is maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635